Appeal by defendant from a judgment of the County Court, Nassau County, rendered September 3, 1971, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and case remanded to the County Court for resentencing of defendant in accordance with the views herein set forth. Defendant’s attorney informed the court at the time of sentence that defendant had been a drug addict, his criminal record was attributable to his addiction, he had been desirous of being cured and he had been accepted a few days prior thereto by Topic House, a facility for the treatment of drug addiction, as a person who might be benefited by such treatment. The presentence probation report confirms the latter statement. Although defendant’s incarceration for the past two years has probably removed his physical craving for narcotics, that factor does not necessarily indicate that he has become rehabilitated insofar as his addiction is concerned. Accordingly, in our opinion, before resentencing defendant, the court must comply with the provisions of sections 207 and 208 of the Mental Hygiene Law (cf. People v. Batson, 39 A D 2d 586; People v. Maranez, 39 A D 2d 646; People v. Sczerbaty, 37 A D 2d 428). Rabin, P. J., Hopkins, Munder, Brennan and Benjamin, JJ., concur.